DIETZEN, Justice
(concurring).
I agree with the outcome reached by the majority and its conclusion that Judge Lange was disqualified under Rule 2.11(A) of the Code of Judicial Conduct. But I would adopt the Liljeberg factors to determine whether Judge Lange’s disqualification should result in vacating Pratt’s conviction. Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 864, 108 S.Ct. 2194, 100 L.Ed.2d 855 (1988).
In Liljeberg, the U.S. Supreme Court considered whether a federal district judge should have recused himself and whether his failure to do so required vacation of the judgment. Id. at 850, 108 S.Ct. 2194. The case involved a declaratory judgment action to determine ownership of a corporation. Id. The plaintiff filed a motion to vacate the judgment and for a new trial based on the contention that the trial judge should have recused himself because he was a trustee of the university that had an interest in the litigation. Id. at 850-51, 108 S.Ct. 2194. After denial of the motion, the court of appeals reversed and remanded to a different judge for additional factual findings. Id. at 851, 108 S.Ct. 2194. The district court again denied the plaintiffs motion, and the court of appeals reversed the district court and vacated the declaratory judgment. Id. at 851-52, 108 S.Ct. 2194. Subsequently, the U.S. Supreme Court granted the defendant’s petition for writ of certiorari and affirmed the court of appeals. Id. at 850, 108 S.Ct. 2194. The Court held that the district judge violated a federal statute by failing to disqualify himself from litigation and that the judge’s failure to do so in violation of the statute required vacation of the judgment. Id. at 861, 867-68, 870, 108 S.Ct. 2194. In doing so, the Court concluded that the following factors should be considered in determining whether to vacate the judgment: (1) “the risk of injustice to the parties in the particular case,” (2) “the risk that the denial of relief will produce injustice in other cases,” and (3) “the risk of undermining the public’s confidence in the judicial process.” Id. at 864, 108 S.Ct. 2194. In my view, this court should adopt the Liljeberg factors to determine the appropriate remedy upon the disqualification of a judge.
Applying these factors, I would conclude that there is a risk of injustice to Pratt in having a “disqualified” judge hear the case. First, although the State would be required to retry the case, the State was aware of the conflict issue at the time of the trial but chose not to bring it to the defendant’s attention. The State should bear the consequences of its decision. Second, there is a risk that the denial of relief in this case will produce injustice in other cases. Specifically, if the court does not vacate the judgment in this case, there will be little incentive for other similarly situated parties to timely bring a conflict issue to the attention of the court and the other parties. Third, the failure to vacate the conviction in this case will risk undermining the public’s confidence in the judicial process. The citizens of Minnesota rely on the court to be vigilant in making sure that all cases will be decided in accordance with the highest traditions of the judiciary. Based upon those factors, I *880would conclude that vacation of the judgment is appropriate in this case.